UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6007



LESTER DANIEL BRYSON; JOHN FRANK BOWEN,

                                           Plaintiffs - Appellants,

          versus


ROBERT P. JOHNSTON, State Superior Court
Judge; FORREST D. BRIDGES, State Superior
Court Judge,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-03-227-1-MU)


Submitted:   June 16, 2004                 Decided:   June 29, 2004


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Daniel Bryson and John Frank Bowen, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Appellants Lester Daniel Bryson and John Frank Bowen

appeal the district court’s order dismissing their 42 U.S.C. § 1983

(2000) complaint and a subsequent order denying their motion to

vacate judgment and motion for recusal.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.             See Bryson v. Johnston,

No. CA-03-227-1-MU (W.D.N.C. filed Nov. 7, 2003 & entered Nov.

13,    2003;    Feb.    17,   2004).    We     deny   Appellants’   motion   for

appointment of counsel.          We further deny Appellants’ motion for

oral    argument       because   the   facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                       - 2 -